Citation Nr: 1510500	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during an August 2013 videoconference hearing.  A transcript of that hearing is associated with the claims file.  

These claims were previously before the Board in August 2014 when they were remanded for additional development.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current back disability is related to his service-connected right knee disability.





CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal regarding the Veteran's back claim.  No further development is required.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2014).

Service Connection

The Veteran contends, in part, that his current low back disability is related to his service-connected right knee disability.

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's post service medical records include results from an MRI in September 2009 showing lumbar spine degenerative disc disease with annular tears at L4-L5 and L5-S1.  He is also currently service-connected for right knee degenerative joint disease with instability.  Accordingly, the requirements for Wallin element (1) and (2) have been met. 

As for the third element, a medical nexus, the Veteran submitted statements from Dr. L.E. dated in February 2013 and October 2014 regarding his claims.  Dr. L.E. indicated that he reviewed the Veteran's service treatment records in addition to post service records and found that "it is obvious that there is a relationship to [h]is chronic degenerative processes in the [right] knee and the back to his time in the military".  He stated that it was important to note the Veteran's pain actually worsened over the years.  He further indicated that "it seems apparent that the initial injury caused him to have the meniscus tear which caused him to have postural changes which caused him to have increasing problems with back pain" and "increasing issues with degenerative process."  The Board finds these statements to satisfy the requirements for Wallin element (3), medical nexus evidence establishing a connection between the service-connected right knee and the current back disability.  

The Board is acutely aware that the October 2014 VA examiner opined that it is less likely than not that the Veteran's back disability is proximately due to or the result of the Veteran's service-connected condition.  The examiner's rationale is based on normal imaging of the right knee from July 2012 and normal lumbar spine films from 2007.  However, the Veteran's right knee disability, as he has already been service-connected for right knee degenerative joint disease with instability effective from April 2008.  The Board finds that the examiner's notation of a normal right knee is not an adequate rationale for finding against a nexus between the Veteran's current low back degenerative disc disease and service-connected right knee degenerative joint disease.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Similarly, the examiner found the Veteran's low back disability was less likely than not incurred in or caused by service.  The rationale was that the Veteran's complaints of back pain in 1996 can be related to his diagnosis of Hepatitis C virus at that time.  The examiner noted that the Veteran's other pain is age related phenomenon senescence and that "no aggravation found.  He has natural occurrence of both processes."

Based on the evidence above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability was caused by or aggravated by the Veteran's service-connected right knee degenerative joint disease with instability.  Resolving doubt in the Veteran's favor, the Board finds that service connection for the Veteran's low back disability is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is granted.


REMAND

With regard to his claim for service connection for left knee disability, the February 2013 letter from Dr. L.E. states that the left "knee appears degenerating as well...probably as a consequence of carrying the weight of his body away from the bad knee."  Nothing more conclusive is provided.   

The October 2014 VA examiner found that the Veteran's left knee disability was less likely than not related to service.  He indicated that there is evidence that the Veteran injured his left knee prior to service and that his left knee pain can be traced to his diagnosis of Hepatitis C virus or normal, age-related senescence.  The VA examiner found there was no aggravation, but that the Veteran has "natural occurrence of both processes."  The examiner further opined that the Veteran's left knee disability was less likely than not caused by the Veteran's service-connected right knee disability, noting the normal imaging of the Veteran's right knee in July 2012.  However, as noted above, the Board has already conceded a right knee disability, as the Veteran is service-connected for right knee degenerative joint disease with instability.  The examiner finally noted that he did not review any conflicting medical evidence.  

The Board finds the October 2014 VA examiner's opinion is not adequate to decide the claim.  First, it is unclear whether the rationale is based on a pre-service injury to the Veteran's left knee or on the absence of a disability to the right knee, which are not adequate grounds of the opinion.  Additionally, it does not address the February 2013 letter from Dr. L.E. indicating a possible relationship between the Veteran's service-connected right knee disability and his left knee disability.  Clarification is needed to reconcile the conflicting opinions and various rationales.       

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the October 2014 VA examiner, if available, for an addendum opinion.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner.  The examination report must reflect that this has been accomplished.  The examiner is asked to provide an addendum opinion as to: 

(a) Whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was caused by his service-connected low back disability and/or right knee degenerative joint disease with instability.

(b) Whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's low back disability and/or left knee disability was aggravated by his service-connected right knee degenerative joint disease with instability.

The examiner should note that the Veteran has been service-connected for right knee degenerative joint disease with instability and so any rationale including that there is no right knee disability will be found inadequate.  The examiner should also note the December 2013 letter from Dr. L.E. indicating a possible relationship between the Veteran's right knee disability and his left knee disability.  The examiner must consider/discuss the clinical significance, of the altered gait that the Veteran experiences from his right knee disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the original October 2014 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions.  The Veteran may be recalled for examination if deemed necessary.

2. After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a left knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


